Dismissed and Opinion Filed December 14, 2020




                                             In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-19-01251-CV

                 GREGORY WILLIAMS, Appellant
                             V.
      PATRICK SMITH AND NINTH DISTRICT OF OMEGA PSI PHI
                  FRATERNITY, INC., Appellees

                  On Appeal from the 429th Judicial District Court
                               Collin County, Texas
                      Trial Court Cause No. 429-04985-2019

                         MEMORANDUM OPINION
         Before Chief Justice Burns, Justice Pedersen, III, and Justice Evans
                          Opinion by Justice Pedersen, III
       Gregory Williams appeals the trial court’s October 9, 2019 Order Denying

[Williams’s Application for a] Temporary Injunction (the “Order”). 1 In two issues,

Williams challenges the factual sufficiency of the evidence supporting the denial of

his application and contends that the denial was an abuse of the trial court’s

discretion. Because we conclude that the trial court lacked jurisdiction over

Williams’s claims, we vacate the Order and dismiss this cause.



1
 See TEX. CIV. PRAC. & REM. CODE ANN. § 51.014(4) (permitting interlocutory appeal of order denying
temporary injunction).
                                           Background

       Williams has been an active member of Omega Psi Phi fraternity (the

“Fraternity”) for more than thirty years and owns both local and international life

memberships in the organization. He sued the Fraternity and Patrick Smith—the

Fraternity’s Ninth District Representative—after his memberships were suspended

for two years following a Fraternity disciplinary procedure; Williams alleged that

appellees deprived him of property without due process. The trial court granted a

temporary restraining order in Williams’s favor, but—after an evidentiary hearing—

the court denied Williams’s request for a temporary injunction that would bar the

suspension.

       The record establishes the following:

    On March 24, 2019, Dr. David Marion, Grand Basileus of the Fraternity,

       wrote a letter to the Fraternity’s District Representatives, declaring a

       moratorium on certain social events within the organization. Marion stated

       that in the event members violated the moratorium, “Sanctions will be issued

       up to expulsion and chapter revocation.” In a subsequent phone call, Marion

       clarified his directive: there were to be no “probate shows” or “presentation

       shows” for an indefinite period of time.2



   2
     The record does not include specific definitions of these types of social events; we employ the
terminology used by the parties. Based upon the factual allegations against Williams, we understand the
general nature of a “presentation show” to include a chapter’s “present[ing] new initiates to the
community.”
                                                 –2–
    Smith informed Williams, by email and telephone, that the presentation show

       his chapter had planned for March 31 would not be permitted under the

       moratorium.

    On March 31, Williams held the presentation show despite Smith’s directive

       to cancel it.

    On April 2, Smith informed Williams in writing that he may have violated the

       Fraternity’s code of conduct and that he was being placed on interim

       suspension pending investigation of the presentation show held on March 31.3

    The Fraternity’s State Representative, Terry Force, interviewed Williams in

       the initial phase of the investigation. Force produced a detailed summary of

       his interview and concluded that Williams had violated Smith’s directive in

       holding the presentation show.

    On August 2, Williams was notified by the Ninth District Counselor, Quinon

       A. Brooker, that the District Council was formally charging him with

               failing to adhere to District Representative, Brother Patrick
               Smith’s direct orders to cease and desist with the execution of a
               Mu Gamma Chapter Neophyte Presentation show on March 31,
               2019 during an international moratorium on social events levied
               by Grand Basileus Dr. David Marion against the peace and
               tranquility of the Ninth District.
       The notice set a telephonic hearing for August 9.



   3
     Smith testified that he learned of the presentation show when members from other chapters
complained to him, asking why Williams’s chapter was permitted to hold such an event when they were
not.
                                               –3–
    The telephonic hearing was held by a panel made up of the Ninth District

      Council, including Smith, Brooker, and the region’s vice president. Williams

      participated in the hearing, which lasted “a couple of hours.” The panel

      deliberated the next day and made a recommendation that Williams be

      punished.

    Smith, as he was authorized to do by the Fraternity’s constitution, adopted the

      panel’s recommendation and issued the ruling that Williams was to be

      suspended for two years.

                    The Judicial Non-Intervention Doctrine

      The judicial non-intervention doctrine provides that—with limited

exceptions—a trial court lacks subject matter jurisdiction over claims regarding the

internal management of a voluntary association. See White v. Dallas Basketball

Officials Ass’n, Inc., No. 05-19-01358-CV, 2020 WL 6390509, at *2 (Tex. App.—

Dallas Nov. 2, 2020, no pet.) (mem. op.). Subject matter jurisdiction is essential to

a court’s power to decide a case. Bland Indep. Sch. Dist. v. Blue, 34 S.W.3d 547,

553–54 (Tex. 2000). Whether a party has alleged facts that affirmatively

demonstrate a trial court’s subject matter jurisdiction is a question of law that we

review de novo. Tex. Dep’t of Parks & Wildlife v. Miranda, 133 S.W.3d 217, 226

(Tex. 2004).

      Williams casts his claims as violations of the Texas Constitution’s prohibition

against denial of a property interest without due process. See TEX. CONST. art. 1,

                                         –4–
§ 19 (“No citizen of this State shall be deprived of life, liberty or property, privileges

or immunities, or in any manner disenfranchised, except by due course of the law of

the land.”). Traditionally, courts are not disposed to interfere with the internal

management of a voluntary association. Harden v. Colonial Country Club, 634

S.W.2d 56, 59 (Tex. App.—Fort Worth 1982, writ ref’d n.r.e.). By becoming a

member, a person agrees to subject himself, within legal limits, to the organization’s

authority to make and to administer its rules. Id. Accordingly, “the threshold

standards for bringing any recognized common law suit against a voluntary private

association are substantial.” Dallas Cty. Med. Soc’y v. Ubinas-Brache, 68 S.W.3d

31, 43 (Tex. App.—Dallas 2001, pet. denied). Absent evidence of fraud, illegality,

or a threat to the plaintiff’s valuable property rights or civil rights, a trial court may

not intervene in the association’s internal management. Dickey v. Club Corp. of Am.,

12 S.W.3d 172, 177 (Tex. App.—Dallas 2000, pet. denied).4

        Williams alleges that appellees have deprived him of a valuable property right,

namely his two prepaid life memberships in the Fraternity. We do not question that

Williams’s memberships are of value to him personally. However, our courts have

held that a membership in a voluntary non-profit organization does not afford

Williams such a valuable property right. Harden, 634 S.W.2d at 59. Indeed, we have


    4
      Williams’s briefing characterizes the judicial non-interference doctrine as “archaic” and contends that
Texas courts are moving away from its application. The recent history of this Court establishes otherwise.
See, e.g., White v. Dallas Basketball Officials Ass’n, Inc., No. 05-19-01358-CV, 2020 WL 6390509 (Tex.
App.—Dallas Nov. 2, 2020, no pet. h.) (mem. op.); Beasley v. Soc’y of Info. Mgmt., Dallas Area Chapter,
No. 05-19-00607-CV, 2020 WL 5087824 (Tex. App.—Dallas Aug. 28, 2020, no pet. h.) (mem. op.).
                                                    –5–
applied the doctrine of non-intervention when a party has lost all membership rights

in a voluntary association. See, e.g., Ubinas-Brache, 68 S.W.3d at 42–43 (physician

expelled from medical society lacked common law action to maintain membership—

based on breach of contract or violation of property rights—because of doctrine of

judicial non-intervention); see also Beasley, 2020 WL 5087824, at *5 (“The

underlying factual basis for [plaintiff’s] claims is his expulsion from a voluntary

association, a matter in which courts ‘are not disposed to interfere.’” (quoting

Dickey, 12 S.W.3d at 176)).

       In Williams’s case, the Fraternity’s discipline involved only a two-year

suspension of his membership. We conclude that this temporary loss of membership

rights, standing alone, is not the type of property loss for which courts will interfere

in the operations of a voluntary organization. See Dickey, 12 S.W.3d at 177

(involvement of property right alone does not necessarily authorize judicial

intervention in absence of arbitrariness, fraud, or collusion).

      For Williams’s claims to be subject to the trial court’s jurisdiction, then, the

claims must involve fraud, illegality, or injury to his civil rights. See id. But neither

Williams’s pleadings nor the evidence supports such a conclusion. His pleadings

against the Fraternity and Smith do not specifically allege fraud, illegality, or

deprivation of any civil right. Nor do the factual allegations within those pleadings

suggest such violations. And while allegations in affidavits submitted at the

injunction hearing suggest that Williams disagreed with certain decisions made by

                                           –6–
Smith, no evidence supports any long-term systemic bias against Williams by

Fraternity leaders. Cf. Collins v. Kappa Sigma Fraternity, No. 02-14-00294-CV,

2017 WL 218286, at *9 (Tex. App.—Fort Worth Jan. 19, 2017, pet. denied) (mem.

op.) (“Collins provided evidence that the members on the Supreme Executive

Committee that heard and expelled Collins had longstanding grievances against him

. . . [including] competent summary judgment evidence that three of the four

members of the Committee who voted to expel him had been on the opposite side of

Collins in numerous lawsuits over the years.”).5 Nor do we agree with Williams that

Smith’s role throughout his disciplinary procedure suggests that it was unfair: the

record establishes that a number of other Fraternity representatives were involved.

         The record contains evidence that Williams violated a Fraternity order and

that he was charged, tried, and punished according to Fraternity procedures. There

is no evidence that his treatment was arbitrary, fraudulent, or illegal. Absent

evidence of such actions by the organization, the doctrine of judicial non-

intervention applies, and a trial court lacks subject matter jurisdiction over claims

regarding the organization’s internal management. See White, 2020 WL 6390509, at




    5
       Williams contends that the Collins court determined that fraternity membership is a valuable property
right. We disagree. The Fort Worth court explained that exceptions to the general rule of non-intervention
will lie “[1] if a valuable right or property interest is at stake or [2] if the association fails to give its members
something similar to due process.” 2017 WL 218286, at *8. The court’s analysis and conclusions were
based solely on the second exception, i.e., the failure of the fraternity to prove it had given Collins a fair
hearing on its charges. Id. at *8–10 (in summary judgment proceeding, non-movant Collins raised fact
issues concerning fairness given longstanding disputes). We find no Texas case that has held a fraternity
membership is a valuable property right in this (or any other) context.
                                                         –7–
*2 (citing Juarez v. Tex. Ass’n of Sporting Officials El Paso Chapter, 172 S.W.3d

274, 280 (Tex. App.—El Paso 2005, no pet.)).

      When the trial court lacks jurisdiction to render an order, the proper practice

is for the reviewing court to set the order aside and to dismiss the cause. See Dallas

Cty. Appraisal Dist. v. Funds Recovery, Inc., 887 S.W.2d 465, 471 (Tex. App.—

Dallas 1994, writ denied). Accordingly, we do not reach Williams’s substantive

challenges to the trial court’s denial of his request for a temporary injunction.

                                     Conclusion

      We vacate the trial court’s Order and dismiss this cause for want of

jurisdiction. TEX. R. APP. P. 43.2(e).




191251f.p05                                 /Bill Pedersen, III//
                                            BILL PEDERSEN, III
                                            JUSTICE




                                          –8–
                          Court of Appeals
                   Fifth District of Texas at Dallas
                                   JUDGMENT

GREGORY WILLIAMS, Appellant                    On Appeal from the 429th Judicial
                                               District Court, Collin County, Texas
No. 05-19-01251-CV           V.                Trial Court Cause No. 429-04985-
                                               2019.
PATRICK SMITH AND NINTH                        Opinion delivered by Justice
DISTRICT OF OMEGA PSI PHI                      Pedersen, III. Chief Justice Burns and
FRATERNITY, INC., Appellees                    Justice Evans participating.

      In accordance with this Court’s opinion of this date, the trial court’s order
denying appellant Gregory Williams’s application for temporary injunction is
VACATED, and this cause is DISMISSED for want of jurisdiction.

      It is ORDERED that appellees PATRICK SMITH and NINTH DISTRICT
OF OMEGA PSI PHI FRATERNITY, INC. recover their costs of this appeal from
appellant GREGORY WILLIAMS.


Judgment entered this 14th day of December, 2020.




                                         –9–